ACCEPTED
                                                                        03-14-00608-CV
                                                                               4339675
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                    3/2/2015 4:41:03 PM
                                                                      JEFFREY D. KYLE
                                                                                 CLERK
                    NO. 03-14-00608-CV

                         IN THE                    FILED IN
                                            3rd COURT OF APPEALS
               COURT OF APPEALS FOR THE         AUSTIN, TEXAS
            THIRD SUPREME JUDICIAL DISTRICT 3/2/2015 4:41:03 PM
                    AT AUSTIN, TEXAS          JEFFREY D. KYLE
                                                      Clerk




               LINDA NOWLIN, APPELLANT

                            V.

                LORI KEATON, APPELLEE



            APPEAL OF CAUSE C-1-CV-14-006938
           FROM THE COUNTY COURT AT LAW #1
               OF TRAVIS COUNTY, TEXAS



               APPELLANT’S REPLY BRIEF




                          DAVID NOWLIN
                          ATTORNEY FOR APPELLANT

                          7301 RR 620 North, Ste. 155, 319
                          Austin, Texas 78726-4537
                          Telephone: (512) 468-4882
                          Email:      DavidNowlin@me.com




NO ORAL ARGUMENT REQUESTED
           IDENTIFICATION OF THE PARTIES AND COUNSEL
       Appellant certifies that the following is a complete list of the parties, attor-
neys, and all other interested persons regarding this matter:

1. The Appellant in this case is:        Linda Nowlin
                                         Nowlin Properties
                                         7301 RR 620 North, Ste. 155, 319
                                         Austin, Texas 78726-4537

2. Appellant was represented             David Nowlin
   at trial and on appeal by:            Nowlin Properties
                                         7301 RR 620 North, Ste. 155, 319
                                         Austin, Texas 78726-4537

4. The Appellee in this case is:         Lori Keaton
                                         The Giving Tree Learning Center
                                         15102 Cavalier Canyon Drive
                                         Lakeway, Texas 78734


5. Appellee was represented              Robby Abarca
   at trial and on appeal by:            Attorney at Law
                                         P.O. Box 152547
                                         Austin, Texas 78715




                                            ii
                NOTATION AS TO THE FORM OF CITATION
Citation in this brief will be as follows:

(a)   Citation to the Reporter’s Record (R) will be to volume and page number,
      e.g., “2R12” refers to page 12 of the second volume of the Reporter’s Rec-
      ord and “SR12” refers to the same page of the supplemental volume.
(b)   Citation to the single-volume Clerk’s Record (CR) will be to page number
      only, e.g., “CR15” refers to page 15 of the Clerk’s Record.
(c)   Citation to the Plaintiff’s and Defendant’s Exhibits (PX and DX respective-
      ly) will be to exhibit and page number, e.g., “2PX1” refers to page 1 of
      Plaintiff’s Exhibit #2. All exhibits in evidence are located, in the third vol-
      ume of the Reporter’s Record.
(d)   Citation to the Appellant’s and Appellee’s Briefs (PB and DB respectively)
      will be to page number only, e.g., “PB1” refers to page 1 of Appellant’s
      Brief and “DB1” refers to page 1 of Appellee’s Brief.




                                             iii
                                           TABLE OF CONTENTS
Title Page. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .i

Identification of the Parties and Counsel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .ii

Notation as to the Form of Citation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .iii

Table of Contents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .iv

Index of Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .v

Statement of the Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .vi

Points of Error. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .vii

Statement of Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1

Summary of Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1

Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4

    I.        Appellee Misrepresents the Record and the Holding in E.J. Rohrt
              When She States That a Landlord May Not Recover Future Rents
              When She, Rather Than a Tenant, Terminates a Lease. . . . . . . . . . . . . . .4

    II.       Appellee Also Misrepresents Applicable Law When She Argues
              that Appellant Waived Her Right to Receive Delinquent Rent
              from Appellee for Time Spent in Possession of the Property. . . . . . . . . .8

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .11

Certificate of Service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12

Certificate of Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12

Appendix. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13



                                                              iv
                                     INDEX OF AUTHORITIES

                                                     Cases


                                           Texas Supreme Court

Dearborn Stove Co. v. Caples,
236 S.W.2d 486 (Tex. 1951) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6

E.J. Rohrt et al, v. Kelley Manufacturing Company,
349 S.W.2d 95 (Tex. 1961) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4, 5, 6

Sanderson v. Sanderson,
109 S.W.2d 744 (Tex. 1937) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8



                                         Texas Courts of Appeals

Walling v. Christie Hobby, Inc.,
54 S.W.2d 186 (Tex.Civ.App.—Galveston 1932, N.W.H.). . . . . . . . . . . . . . .4, 5, 6

Sargent v. Highlite Broadcasting Co.,
466 S.W.2d 866 (Tex.Civ.App.—Austin 1971, no writ). . . . . . . . . . . . . . . . . . . .8, 9



                                                      Rules
TEX.R.CIV.PROC. 740. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6




                                                         v
                         STATEMENT OF THE CASE
      Appellant filed her suit for forcible detainer (herein referred to alternately as

“eviction”) in Travis County Justice Court #2 on June 6, 2014. 2R71, CR30. In

her petition, Appellant pled damages for “all rents … according to the lease dated

5/1/14”. CR30. Additionally, she indicated that attorney fees and court costs were

sought in unspecified amounts. Id. On July 2, 2014, judgment was rendered in fa-

vor of Appellee. CR11. On or about July 23, 2014, Appellant appealed from that

judgment to the Travis County Court at Law #1. CR5.

      On August 25, 2014, this cause came to be heard in County Court at Law #1,

for trial by jury, which returned a verdict in Appellee’s favor. CR144-CR147. On

August 28, 2014, Appellant moved the County Court to render judgment notwith-

standing the jury’s verdict, to grant a new trial and to issue written rulings on her

proposed jury questions. CR153-CR175. On September 17, 2014, the court de-

nied all post-judgment motions and rendered judgment in favor of Appellee that

Appellant take nothing, noting specifically that Appellant was not entitled to col-

lect the rent in arrears for July and August of 2014. SR5, SR10-SR12, CR176.

      Appellant filed her notice of appeal on September 22, 2014, and this appeal

ensued. CR177.




                                          vi
                           ISSUES PRESENTED
I.    Appellee Misrepresents the Record and the Holding in E.J. Rohrt When She
      States That a Landlord May Not Recover Future Rents When She, Rather
      Than a Tenant, Terminates a Lease.

II.   Appellee Also Misrepresents Applicable Law When She Argues that
      Appellant Waived Her Right to Receive Delinquent Rent from Appellee for
      Time Spent in Possession of the Property.




                                      vii
                           STATEMENT OF FACTS

        On April 12, 2014, Linda Nowlin (hereinafter named “Appellant”) and

Lori Keaton (hereinafter named “Appellee”) created a Residential Lease Con-

tract (hereinafter named “the Lease”) for the rental of residential real property

located at 3907 Eck Lane, Austin, Texas 78734. 1PX1, 2R27. The Lease grants

to Appellee the right to possess and occupy the subject property only so long as

she pays rent for its use and she abides by certain enumerated and specific rules

and prohibitions. 1PX1.

        In Section 32, “Default by Resident,” the Lease provides that “[a]ll

monthly rent for the rest of the Lease Contract term or renewal period will be

accelerated automatically without notice or demand (before or after acceleration)

and will be immediately due and delinquent if, without [Appellant’s] written

consent[,]” Appellee leaves the property prior to the end of the lease term with-

out paying rent for the entire term, or if Appellee is “judicially evicted or

move[s] out when [Appellant] demand[s] because [Appellee has] defaulted.”

1PX4.

        On June 4, 2014, Appellant posted her first notice to vacate for breach of

the Lease, alleging that Appellee was in default as a result of her resisting and

attempting to thwart and frustrate Appellant’s attempts to repair the property and

her intentionally disturbing the comfort and convenience of Appellant and her


                                         1
agent. 2R87-2R88. The Notice to Vacate stated that “[y]our [Appellant’s] resi-

dency is terminated effective immediately[,]” and that “you are liable for all rent

due under the full term of your contract, damages to the premises, legal fees and

any other charges due under the terms of your agreement.” CR32. Nowhere did

it state that any changes were made to the Lease by the issuance of the Notice to

Vacate or that the Lease was terminated. Id.

      Appellee was required to make payments of rent to Appellant on the first

of each month in the amount of $2,100.00. 1PX1. She last paid rent on June 3,

2014, for the month of June of 2014, and made no further payment, though she

stayed in possession of the property until September 5, 2014. See SR9, and see

2R76. On July 2, 2014, Appellant requested of her banking institution that her

deposit account be made inaccessible to Appellee, effectively refusing to accept

late payment of rent. 2R41.

      In her testimony at trial, Appellee stated that Appellant “told me [Appel-

lee] that she would never accept rent from me and that she would get an eviction

against me.” 2R108.

                        SUMMARY OF ARGUMENT
      No general rule of law exists that states that a landlord may not recover

future rents if she terminates a lease, or that a tenant and landlord cannot enter

into a lease giving the landlord the power to do so, and the case Appellee cites


                                         2
for this proposition does not recognize such a rule. Rather, it says that the lan-

guage of the lease controls whether or not the landlord should be permitted to

recover future rents after retaking possession as a result of a tenant default and it

ruled that the language of the particular lease under review in that case did not

preserve that particular landlord’s right to do so.

         Appellee’s arguments regarding future rents are irrelevant as Appellant

has not sought future rents in this matter, but rather only those rents due for time

Appellee spent in actual possession of the property in July and August of 2014.

         Appellant did not terminate the Lease by the issuance of her Notice to

Vacate on June 4, 2014, and no language therein can be construed as releasing

Appellee from any of her obligations thereunder. Rather, the language of the

Notice to Vacate has the opposite effect of reminding Appellee of those obliga-

tions.

         Appellee’s argument that there exists a maxim of contract law that holds

that when a party to a contract prevents by wrongful act the performance of an

obligation of another party to the contract, that obligation should be deemed ful-

filled, and that this maxim supports a conclusion that a landlord who refuses late

payment of rent waives the right to receive rent is meritless. The cases Appellee

cites in support of this proposition have no bearing on landlord and tenant dis-

putes or the obligations of tenants to pay rent for possession of property.


                                          3
                                   ARGUMENT

       I. APPELLEE MISREPRESENTS THE RECORD AND THE
        HOLDING IN E.J. ROHRT WHEN SHE STATES THAT A
      LANDLORD MAY NOT RECOVER FUTURE RENTS WHEN
      SHE, RATHER THAN A TENANT, TERMINATES A LEASE

      In her “Argument 4” in Appellee’s Brief, Appellee argues, implicitly, that

Appellant is not entitled to recover the rents sought in this matter because she

terminated the lease. DB, at 6. Appellee states that a “landlord may not recover

future rents stipulated in a lease when the landlord, and not the tenant, termi-

nates a lease[,]” and cites, in support of this proposition, E.J. Rohrt et al, v. Kel-

ley Manufacturing Company, 349 S.W.2d 95 (Tex. 1961). Id. No such holding

or general statement of law can be found in that case. Rohrt, generally.

      Rohrt is a case about a tenancy under a lease with operative wording that

is entirely different from the wording of the lease in this matter. Id. In that

lease it was stated that, in the event of a default by the lessee and at the lessor’s

discretion, the lease might be considered forfeited and that it “shall cease and

come to an end as if that were the day originally fixed herein for the expiration

of the term hereof[.]” Id, at 96. The Court acknowledged that the general rule

in cases of default by tenants is that the landlord may sue for damages (future

rents, most often in cases of breach by abandonment) or to cancel the contract

(possession, in cases where the renter is still in the property) but not both. See

id, at 98 (quoting Walling v. Christie Hobby, Inc., 1932, Tex.Civ.App.—

                                          4
Galveston 1932, N.W.H.). It also acknowledged, however, that this general rule

does not supersede the terms of a lease that states expressly that a landlord’s re-

taking possession after a tenant default does not obviate the tenant’s obligation

to pay future rents for the remainder of the term of the lease. Id (quoting Wall-

ing).

        The Court found, in Rohrt, that the language of the specific lease under

review indicated that the lease itself should terminate at the landlord’s discretion

upon the tenant’s default and that the remainder of the language of that lease1

was insufficient to preserve the landlord’s right to future rent thereafter. Id, at

98-99. By contrast, the Lease in this matter states clearly that rent “for the rest

of the Lease Contract term ... will be accelerated ... and will be immediately

due” if the tenant is judicially evicted or if she “move[s] out when we demand

because [she has] defaulted.” 1PX4.

        In other words, rather than stating that the lease will terminate at the land-

lord’s discretion upon the tenant’s default, this Lease states expressly that, when

a tenant defaults, the landlord may retake possession and that the remaining rent

due on the contract will be accelerated and due immediately. Id. The only ap-

plicable holding in Rohrt, the case Appellee herself cites in support of her prop-

osition that Appellant is not entitled to accelerated future rents, is that the gen-
1
  The lease in Rohrt stated that at the tenant’s default, the landlord could elect to retake possession “without
prejudice to any remedies for arrears of rent or breach of covenant” and the Court reasoned that future rents for
the remaining unexpired term were not “arrears of rent”. Id.


                                                       5
eral rule of law in this area does not supersede the contract and that the language

of the Lease, therefore, controls.

         It should be noted, however, that Appellee’s opinion regarding whether or

not Appellant is entitled to future rents is irrelevant. Appellant has not sought

future rents in this matter and has requested only those rents due to her for time

Appellee spent in actual possession of the property. 2 Neither in Rohrt nor in

any of the cases upon which it relies was delinquent rent for time in possession

an issue. 3 Rohrt, generally.

         Appellee’s Argument 4 also relies on her statement that “appellant termi-

nated the lease in her Notice to Vacate dated June 4th, 2014.” However, no-

where in that document is it stated that the lease is terminated. CR32, generally.

As Appellee appears to acknowledge in her direct quote in this section, the No-

tice to Vacate states that, “[y]our residency is terminated effective immediately.”

CR32 (emphasis added). It also states, explicitly and clearly, that Appellee re-


2
  Appellant’s initial filing in the Justice Court was made on June 6, 2014, when Appellee was current on rent,
and though it includes language indicating that Appellant sought “all rents and reletting fees according to the
lease[,]” Appellant completed the form without the benefit of counsel and was not advised that the Justice Court
only had jurisdiction to award damages for rent that was already due at the time of judgment. CR30, and see
Tex. R. Civ. P. 740. Future rent damages were not pled separately in the trial court, nor argued to the jury, nor
included in the Charge of the Court for the jury’s consideration, nor mentioned in Appellant’s Motion for New
Trial or her Motion for Judgment Notwithstanding the Verdict. 2R165-2R175, CR144-CR146, CR170-CR172,
CR166.
3
  In Rohrt, all delinquent rent had been paid prior to litigation. Rohrt, at 96. The Rohrt Court relied on Walling
solely for the portions of the opinion having to do with future rents, but it did mention, in passing, that the Wall-
ing Court rendered judgment for the landlord in the matter of rent that was delinquent for time spent in posses-
sion. Id, at 97-98 (stating that “Judgment was rendered for [the landlord] only for delinquent rentals due as of
date of cancellation[.]”). In Dearborn Stove Co. v. Caples, it was the lessee who terminated the lease by aban-
donment and the lessor was ruled entitled to keep future rents already paid for time following the abandonment.
Id, at 98 (citing Dearborn, 236 S.W.2d 486 (Tex. 1951)).


                                                         6
mains “liable for all rent due under the full term of [her] contract,” reminding

her of her obligations, discussed above, under the terms of the Lease. Id.

       Residency, or possession, is only one component of the Lease, having to

do with the privity of estate under this contract for the use of property. Its ter-

mination is not equivalent to the termination of the Lease as a whole, which con-

tains myriad other components having to do with the privity of contract thereun-

der.

       Additionally, it should be noted, in brief, that the trial court disposed of

the issue of whether or not the lease had been terminated when it issued its Final

Judgment denying Appellant the relief she sought in this suit for forcible detain-

er. CR176. It was Appellant’s contention that she was entitled to retake posses-

sion because of Appellee’s default, but it was Appellee who prevailed at trial,

retaining her right to occupy the property (subject, of course, to this appeal). Id.

Unless Appellee now intends to argue that the trial court recognized some right

of occupancy that was unconnected to the Lease (such as a transfer of title, for

example), it cannot be rationally disputed that the trial court acknowledged im-

plicitly, but necessarily, that the lease was still in force on August 25, 2014, long

after Appellee now contends it was terminated by the Notice to Vacate. Id.

       Appellee’s failure to present to the Court, in a forthright manner, all of the

relevant information regarding the contents of the Notice to Vacate, Final Judg-


                                          7
ment and Lease, and her making an argument that relies upon the omission of

the language of those documents highlighted herein, together constitute a delib-

erate misrepresentation of the record. In similar manner, Appellee’s citing

Rohrt in support of the general statement that a landlord may not recover future

rents when she terminates a lease, without qualification or explanation, consti-

tutes a deliberate misrepresentation of the holding in that case.

       II. APPELLEE ALSO MISREPRESENTS APPLICABLE LAW
         WHEN SHE ARGUES THAT APPELLANT WAIVED HER
      RIGHT TO RECEIVE DELINQUENT RENT FROM APPELLEE
         FOR TIME SPENT IN POSSESSION OF THE PROPERTY

         In her “Argument 2” in Appellee’s Brief, Appellee argues that her obliga-

tion to pay rent was fulfilled (presumably forever), though she paid no rent,

when Appellant refused to accept rent from her in July and August of 2014, or

when Appellant stated that she would no longer accept late rent 4. DB, at 5. Ap-

pellee cites two cases in support of what she terms a “universal maxim” that

when a party to a contract prevents performance of an obligation by another par-

ty to the contract, the obligation should be considered fulfilled. Id (citing Sand-

erson v. Sanderson, 109 S.W.2d 744 (Tex. 1937) and Sargent v. Highlite Broad-

casting Co., 466 S.W.2d 866 (Tex.Civ.App.—Austin 1971, no writ)). Neither of


4
  Appellee’s brief states, “Appellant stated on July 22 that she would never accept rent from appellee.” DB at 5.
Though no citation is offered for this assertion, it is presumable that Appellee is referring to her testimony at trial
found on 2R108. Appellant’s Attorney has found no other reference to any such statement in the record despite
diligent search. It should be noted that this statement consists of inadmissible hearsay and that Appellant’s At-
torney’s declining to make a timely objection does not increase its minimal probative value.


                                                          8
the cited cases is applicable to landlord and tenant disputes or has anything to do

with the obligation of a tenant to pay rent for time spent in possession of rental

property. 5

         Conversely, both cases involve fact scenarios in which one party to a con-

tract prevented the performance of another by wrongful act, apparently calculat-

ed deliberately to cause the other to breach the contract involuntarily, and,

thereby, to remove the first party’s obligation to perform. In this case, it is Ap-

pellant’s contention that Appellee breached the Lease by failing to pay rent on

time and before any refusal to accept it. No reasoned argument has been or can

be made that Appellee’s refusing to accept late rent, to the extent that she did,

was calculated to do anything other than preserve her argument that Appellee

had already breached the Lease by failing to pay it on time. Additionally, no

reasoned argument can be made that either of the cases Appellee cites supports

her apparent contention that a tenant should be allowed to remain in possession

of rental property rent-free when a landlord declines to accept late rent.




5
  Sanderson involves a contract between a decedent and her final caretaker, whereunder the caretaker was prom-
ised the conveyance of a certain piece of real property in exchange for her caring for the decedent until her death.
Sanderson, generally. The Court ruled that the caretaker was prevented from doing so when she was ejected
from the decedent’s home eight months into the term of the contract and two months prior to the death of her
charge. Id. Sargent involves a contract between two broadcasters that was breached by the one when it was
unable to obtain a certain license from the FCC only because the other refused to provide to the FCC certain
documentation under its control that the commission required for the license. Sargent, generally. The Court
ruled that because the other prevented the one from performing its obligation, the obligation would be deemed
fulfilled. Id.


                                                         9
           Appellee’s argument constitutes, essentially, an argument that Appellant

waived her right to receive rent, though it is not stated as a waiver argument in

those express terms. As such, and because Appellant’s position regarding waiv-

er is stated in Appellant’s Brief,6 it is not necessary to respond herein to any

other portion of Appellee’s argument or to ask the Court to spend its time re-

viewing a reiteration.

           Similarly, it is unnecessary to respond to the remainder and main thrust of

Appellee’s argument, that the entire matter is moot, as Appellant’s position on

the mootness of the matter is stated in also Appellant’s Brief. 7




6
    See Appellant’s Brief §§ IA, at PB13-PB14, and IIB, at PB28-PB30.
7
    See Appellant’s Brief § IIA, at PB21-PB26.


                                                       10
                                    PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully re-

quests that the Court reverse the judgment of the trial court and render judgment

in Appellant’s favor for Appellee’s unpaid rent for the months of July and Au-

gust of 2014, Appellant’s reasonable pre-trial attorney fees, costs of court and

pre- and post-judgment interest, and that the Court remand this matter to the trial

court for a new trial on the issue of trial and post-judgment attorney fees; or, in

the alternative, reverse the trial court’s judgment and remand this matter to the

trial court for a new trial on all issues; or, in the alternative, vacate the trial

court’s judgment on all issues.

                                       Respectfully submitted,

                                       DAVID NOWLIN



                                        /s/ David Nowlin__________________
                                       State Bar No. 24049196

                                       7301 RR 620 North, Ste. 155, 319
                                       Austin, Texas 78726-4537
                                       Telephone: (512) 468-4882
                                       Email:      DavidNowlin@me.com

                                       ATTORNEY FOR APPELLANT




                                        11
                      CERTIFICATE OF COMPLIANCE

       I certify that this brief was prepared using Microsoft Word and that, ac-
cording to that program’s word counting function, the document (excluding the
caption, identification of the parties and counsel, table of contents, index of au-
thorities, statement of the case, points of error, certificate of compliance, certifi-
cate of service and appendix) contains 2,826 words. The body text is in 14
point, Times New Roman font and the footnotes are in 12 point, Times New
Roman font.


                                         /s/ David Nowlin__________________
                                        State Bar No. 24049196



                         CERTIFICATE OF SERVICE

      I certify that on March 2, 2014, a true and correct copy of Appellant’s Re-
ply Brief was served by electronic service on Robby Abarca, the attorney of rec-
ord for Appellee Lori Keaton, at his email address of record, RPAbar-
ca@AbarcaLawFirm.com.



                                         /s/ David Nowlin__________________
                                        State Bar No. 24049196




                                          12
                                APPENDIX

      The following pages constitute the Appendix to Appellant’s Reply Brief,
and contain:

      (A)   The Final Judgment of the Trial Court,

      (B)   The Jury Charge and Verdict, and

      (C)   The Text of the Rules and Statutory Authority and the Lease Upon
            Which Appellant’s Argument is Based, including:

            (1)   Texas Rule of Civil Procedure 740, and

            (2)   The Lease.




                                      13
                              No. C-l-CV-14-006938
                                                                            ^
      Linda Nowlin,                   §     IN THE COUNTY COURT # %
           Plaintiff,                 §
                                      §
            v.                        §     OF TRAVIS COUNTY,                   %
                                      §
      Lori Keaton,                    §                                                                           CAUSE NO. C-l-CV-14-006938
                                               8            IN THE COUNTY COURT
UNDA NOWLIN                                    J
                                               §            AT LAW NUMBER 1                   ^
                                                §8          TRAVIS COUNTY, TEXAS '•:j
                                                                                   '•
LORIKEATON                               8                                                        j
                                  rmD^rrw THE COURT

MEMBERS OF
MEMBERS OF THE
           1Mb JURY:
               Juk.i:                                                                  .          ^


questions mai ai>- «n-~..—, —
when
.x.
wnen you, o»>
     you  are all
              ail together
          mc «»   i«5vw«« in the juryj room.
                               - j-

 Member myprevious ins—: do^^^^^^
 or by any other means. Do not do any mdependen invest gat on aoo                   informatio„
 research^ not lookup any words"'"""^^^^^JL- with the outer
 reason.


 ^y   notes youhave taken are for**™*>^^£SZ?££%          .. - or
6. Answer "yes nr »nn"
                   no to
                       to all Questions unless you
                          all questionsuni     y are told otherwise.
                                                              requiresA"yes  answer
                                                                       an answer othermust
                                                                                       thanbe
based on apreponderance ofthe evidence. }Nhe^J^^Q^e evidence. The term
"yes" or "no," your
"preponderance  oftheanswer  must bemeans
                        evidence"     basedtheongreater
                                                 aPJJ'^^jS^dence      presented
                                                        ™8^*££ eviden V     ^ in this
cLIfyou do not find that aP^™^/^                                             ofwitnesses or by
^iden^ou mustfind thatthe fact ™^^^^ons andthenJUstanswer
me^^^
will win. Do not discuss or consider the effect your answers will have.


 you answer another question my way.                   ,wi«nn Qf atleast 5 ofthe 6 jurors. The

  less than 5jurors, even ifit would be amajority.
  AS. have said before, ifyou do no, follow these^^^J^^his ,Qwould for
  misconduct, and 1might have to order anew tnal and sttrittas P_«"^« «

  immediately.
                            u,• u ^ u «ninirrT FV1DENCE" or by "CIRCUMSTANTIAL




   Question 1:


    elatingrepairer refurbishing costs, or doing preventive maintenance?
    Answer "Yes" or "No".


    Answer:
                  W




                                                                                           IQuestion 2:
       Did Lori Keaton
                          fail to comply with the lease by failing to pay her rent in atimely
manner?A failure to cccomply must be material. The circumstances to consider in determining
      r?


whetherafailure to^^^^^wlll be depriVedofthe benefit wluch she
       2 STSX"wh^the injured party canbe adequately compensated for the part of
           3£^»^^
           4.mt^^^
              comports with standards of good faith and fair dealing.
           Answer:      Nv


  aBBSS^ areasonable fee for the necessaryservicesofLinda Nowiin, attorney for preparation
  and trial in this case, stated in dollars and cents?


            Answer:                               —




   Presiding Juror:
   ,. When you go into the juryroom to answer the options, the firs, thing you w,l, need ,0 do is
   choose a presiding juror.
    2. The presiding juror has these duties:                                     deliberations;

    fo.low *e-^*^sti0„sor comments t0 the bailiffwho will give them to the judge;
              d write down the answers you agreeon;
              e' get the signatures for the verdict certificate; and
              f.' notify the bailiff that you have reached averdict.
     Do you understand the duties ofthe presiding juror? Ifyou do not, please tell me now.
     Instructions for Signing the Verdict Certificate:


                                                                                                  frh
1. You may answer the questions on avote of5JurorsJhe^ j^n^^i^y
answer in the charge. This means you may not have one group of 5jurors agree
and adifferent group of 5jurors agree on another answer

verdict,                                  of;«« Ynu mavend ud with all 6 of you agreeing on




                                                                                              m
                               CAUSE NO. C-l-CV-14-006938


                                                 §            IN THE COUNTY COURT
LINDA NOWLIN
                                                 §
                                                 §            AT LAW NUMBER 1
                                                 §
                                                 §            TRAVIS COUNTY, TEXAS
LORI KEATON

                                        Verdict Certificate


Check one:

_____ Our verdict is unanimous. All 6of us have agreed to each and every answer. The
presiding juror has signed the certificate for all 6ofus.



               ire"of Presiding Juror          Printed Name ofPresiding Juror
       our verdict is not unanimous. Five ofus have agreed to each and every answer and have
signed thecertificate below.
SIGNATURE                                      NAME PRINTED




                                                                                               T?
                          Texas Property Code § 24.002

COMPLAINANT MAY HAVE POSSESSION

The party aggrieved may, at the time of filing his complaint, or thereafter prior
to final judgment in the justice court, execute and file a possession bond to be
approved by the justice in such amount as the justice may fix as the probable
amount of costs of suit and damages which may result to defendant in the event
that the suit has been improperly instituted, and conditioned that the plaintiff
will pay defendant all such costs and damages as shall be adjudged against
plaintiff.

The defendant shall be notified by the justice court that plaintiff has filed a pos-
session bond. Such notice shall be served in the same manner as service of cita-
tion and shall inform the defendant of all of the following rules and procedures:

(a)   Defendant may remain in possession if defendant executes and files a
      counterbond prior to the expiration of six days from the date defendant is
      served with notice of the filing of plaintiff's bond. Said counterbond shall
      be approved by the justice and shall be in such amount as the justice may
      fix as the probable amount of costs of suit and damages which may result
      to plaintiff in the event possession has been improperly withheld by de-
      fendant;

(b)   Defendant is entitled to demand and he shall be granted a trial to be held
      prior to the expiration of six days from the date defendant is served with
      notice of the filing of plaintiff's possession bond;

(c)   If defendant does not file a counterbond and if defendant does not demand
      that trial be held prior to the expiration of said six-day period, the consta-
      ble of the precinct or the sheriff of the county where the property is situat-
      ed, shall place the plaintiff in possession of the property promptly after
      the expiration of six days from the date defendant is served with notice of
      the filing of plaintiff's possession bond; and

(d)   If, in lieu of a counterbond, defendant demands trial within said six-day
      period, and if the justice of the peace rules after trial that plaintiff is enti-
      tled to possession of the property, the constable orsheriff shall place the
      plaintiff in possession of the property five days after such determination
      by the justice of the peace.

                                          14
                                                              mc Cunlracl is only validif filled out before Ja/tiM.


TEXAS APARTMENT ASSOCIATION
                     [AT
                                                                      Residential Lease Contract
                                                                                                                                                                                        -fl

              Lease Contract:_
                                                                                                                   7/it's      ,l limiting nwifraxf.^fiy/ x.irt/iAji/ he/assigning.
                                                  Contract is filled out)
                                   len this Lease Con

                                                                    Moving In- General Information
                                                                                                                            J*
                                                                                                   before the         -?          _ davot lliemonth, '4(11011
                                                                                                                                                         "°        (S3     ,,
                                                                                                                                                              pav aV»initial       ,
                                                                                                                                                                             late charge
  1.    PARTIES. ThisLeaseConttactisbetween mi.lheiC5ideiiti.s)f/isM/l jH-ojiic-
                                                                                                   ofs__£t2           pliisaxiailvTalcchorgxuJrS^6r^V. perdav after
        s/pirinx- theUosc Conlnjct):    |    _                                                         .late until paiilin lull. Daily lalediargi'1'WiH not (Weed lSdaystor
          'Uri                 K^TrT^.                                                             arysmglemonliAient We will not impose laleclwrerg until atleasl the
                                                                                                   third day ol the month. You'l!aIsop,iyaxhaij,eolV^-~                                       foretell
                                                                       andiis,Hie owner:           returnedxheckor rejeettd electronic payment, plusinitial anddailylate
           L-Vf\A(X. ts^ntjli^,                                                                    Jiargesuiltil we rei eileaojeplable payment. Daily late-charge-, will not
                                                                                                   exceed 15d,iysioi anysingle month's rent. IIX oudon'tpayrentontime
         You've agreed torent the following dwelling Icheck one]:J:3moiise.
                                                                   f.                              you'llbeinilefaul: and.ill remediesunder.tale lawand thisleaseContrac
         a duplex unit, or O oilier unit, and any grounds, garage or                               will bentithorizrd.il'you vtolalelheanim.il lestrictiniisijfpiiragrapll r
         impuivemenlskxntedal^J^Ctll *—C^Tt ^^                                                     or other animal rules, vou'll pay an initial •barge ot % ' Vj?L       per
                                                                             irn-tuMii'ss)         animal(iu>ttID.
                                                                                                   peraniinal(nottoexceed SK'perdavper            nal) from tliedatetheamma!
                 ^r-U-sVi^L                                                        lahil.
                                                                                                   wasbioufihtintovinirilwellin^unHlil istinaliy removed We'll alsohftheutilitiesusedwiLLletlieu'.ilitv
                                                                                                    should have been connected in your name If \ ou are in an area open :n
          Nooneelsemayoccupy thedwelling. Persons notlistedabovemustnot                             compel ition, you mavchouse orchange vourretaileleclricproviderat anv
                                                                                                    lime Ifyuiumalify.YOurpioxiderwillbellM-samea^o        nle^syou choose
          stay illthe dwelling for more than *~i consecutive days xx-ilhout our                     adifh-rentpio\ider.II'vouchcH->seorchangevourpriov ider, von must j;ive
          priorwritten consent, andnomore thantwice llial many daysinanyone                                                                         ter fees, includLne an v
          month. Ifthe prawnsspoec isn't ftlldl in. tuv flai/s permonth is the limit.               us written nolice.>ou .tKislpayallapplicable pi
                                                                                                    fees to change service back into our name a:1c
          LEASECONTRACT TERM. The initial term of the Lease Contract                                                                                                      c-rJt'iikiw

          begins on the_                                                                            property. You iireldtcck-oiwi.
                                                                                                           O requiied d i buvamid                  maintain i             i- liability i
          (yftir^andencisalmidnightthe        "3^       _dayof_    -A-f-   iit_
                                                                                                                (•.//(fC/ilTlrlJl/nilfjl'.'f^OI'
           ^JH \fyycar). This Lease Contract will automatically renew month-lo-                            [jj^not it-qoired to buv ii-nlev's i                     Mhtv mstu

          month unless either party gives atleast 3D                da>'s whlten noliceof            1} neither fcehecked.insurance itnot reifi-            edit iti?*tilt>ti\    iglifiCLOWt'tcnd-.-.i.
          tei-nimabonoruitenttomove(>utasvetiuiredbyparagraph37.f/t/(e>rjniibtT                      Ifnot required, we ur$? you to^cf uoio                     mi'->:ir.vuv for hw* due io theft,
                                                                                                     tire. iVi'fei dui'tiiye, pipe leak* oihl -.                er :*intt!tii •<sit return
                                                      re mi inform.ai.ior-.
                                                                                                     bundle "lakh orasecurity baroneach sIjdm^Iojiril5la.keyIcss bolt;?a&
           ^-otjorsec.   jler-  -h>V>c
                            :p- -  t l kMP*a
                                          w        (& c*o*iijoi^e^ciujxteno!jJi^
           KEYS, FURNITURE AND AEF1DAVIT OF MOVE-OUT. 1 ou wi                                        ln.-k 01 a keyed deadbolt lock ononcvei>JLy^oi_Ke>'edJock\s) will.be
           provided       (    dwelling key(s),_          ^mailbox kcy(s),and                        rekeved,iftei theprionesidentmo\esoi!I:Therekeyint; will bedoneeither
                                                                                                     hpiou^yimniovein oi within 7 days alter you movein, as requited by
           otheraccessdevices for                                  .Anv resident,
                                                                    Ailyresident.occupant,           st-uinv JJ_^x»iiiii1Jn ijisLdlor rekev security devices as reciuued_bvjju;
           orspousewho.accordiiigtoaremainingresident'saffidavil.hasiieniianenlly                    l'i-0pertvCodc\youhavelbeii^)ttodosoanddeducUbe_jk'as>|nablecos_t
           moved out or is under court order to not enter (he dwelling, is (at our                   Lroiryout nextrentpayuiciilujidj^-vt^^^
           option) nolongerentitled looccupancy.keys.or other access devices. Your
           dwelling willbe[ciieck one}: • furnished or0 unfurnished                                  WhatYuuAreNowRequestinR-Siibject tosiuneliir:tations,underTexas
                                                                                                     lawyonmayatanvtimeaskusto: (iJinstall onekeyed deadbolt lock on
                                                                                                     an exterior dooi d itdot^nothavt one:(2) [ns',a,.ias(.curit\,baronaslid;ny;
           RENT AND CHARGES. You will pay t.SU, 00                          per month for            glass door ifitdoes not have one; and (3) change orrekey locks oi latches
           reJit.inadvaoceandwithoutdeniandat Qi»JT\f K pic*!i>!xno>ieiit f/'iV,
           01st month ur02ndmonth,un                                                                  Payment. Wewill pav furmissmj; security devices thataie required by
                         (year).Qllifuvi*:. yon   iipint yourrentojini l'i!--hhi. Casliisunacceptui'Ie withoutcur               to rekcy after tlie previous resident moved o_uXv_aDdJZLtc,pa>rg or
           priorwritten permission. You must not withhold oroffset rent uulctsmtthorizcd              replacements due tomisuse ordamageby-youorypm |amily,g&^ip_JujbJ
           bystatute. Wemay,atouroption, requireatanytimethatyoupayallrent                            prgu.eiJ^Youmustpav immenlialelyallerthe workisilonennlessstatestxT.nte
           and other sums in cash, certified or cashier's check, money order, or one
                                                                                                      authorizes advance payment. xou aki mu^t pay !oiaddiiiona' or changed
                                                                                                      sec'iinl v devices vou icc.icsl.m advance oi aMi-'u inl.al our option.
            monthlycheck ratherthanmultiplechecks. Ifyoudon't payallrenton or
                                                                   Special Provisions and "What If" Clauses
           SPECIAL PROVISIONS. The followingor attached special provisions                    UNLAWFUL EARLY MOVL-OLT; KULriTtNG CILICE.
           and anyaddendaor written rules furnished to you at or beforesigning                           ^lui'II be liable to us foi a reletting c'i.ii j;e ol y, j ^ $*) (no
           will become a part of this Lease Contract and will supersede any                              to exceed 8^".. of the highest iiumlMv ;enl during the I.ease
           conflicting provisions of this printed Lease Contract form.                                   Contract 'leim )TI vou:

           Huneven pr^v\ j-es^rf -&• v' ytreJry r^                                                       (] ) fail to move m, oi fail to e.ive
                                                                                                                 requned in paragraphs 23 <        Nola Release. Ilicrclelliiigchargc isnola I.easoConiractcancellalion                 ive may return redeen-.eo pioperty at tile place ot storage the
        or htiviitil I'ee II is .. liquidated amount coloring only part ol our               management,.ihee, orthe dwclliiigtal ouroption!. \VV may tequire
        damages. II..,. is. ou. (line, rllort. anil expense in'linduig and                   pavmenl hi rash, rione. unlet. „,- ,-ortilic,! check
        processing a ivpl.uviiK-i.l. I!„"„• ,l,iiiijS„ jr.- mi, ertain and dillicult
        Inasccrlaiti -p.mi, nl.irlythoserelating to make ready, mionientcnce.                Disposition ur Sale. I xcepl lor animals and property removed
        paperwork, adieilising,showing thedwelling, utilities tor showing,                   after the death nt a sole tcsiclent, we may- throw away or give toa
        checking prospects, nxerhead, marketing xosts, and locator-seix-ice                  charitable organization all items of personal properly that are: <1)
        lees. You .111 roe thai Hie reletting charge is a rea.sonahie intimate of            lelt in the dwelling after surrender or abandonment: or (2| left
        such damages andthai the charge isduewhether ornotourreletting                       outside more than 1 hour afler a writ ol possession is executed
       attempts smcecd II no amount is stipulated, yon must pav our                          lollowing a judicial eviction Animals remoxed after surrende'
       aetual reletting xosts so l.tr as (hex ,-,m be delermined. Thereletting               abandonment. ,„ eviction may be kenneled ur turned over to local
       .hargi- does not release you horn continued lialiilnv tor limue ..-•                  .minorities or humane s.k.dies. Propel Ivnottin own away or given
        past-due i-inf charges lor .leaning, repairing, lep.unhng. or                        lo charity may be disposed of only hi sal,., which must be held no
        iinrelui-ni-,1 keys; or nther sums due.
                                                                                             .sooner than IPdays alter written notice ol dale. time, and place of
                                                                                             sale issent by ho!!-, regular mail and certified mail (return receipt
 12. DAMACES AND KEIMIlUlxSEMENT. You must promptly pav                                      requested) to your last known address The notice must itemize the
       or reitiibitrsc us lor loss,damage,consequentiul.lumages.goxerc.ment                  amounts you owe and the name, acldicss.and phime number of Ihe
       lines or charges, oioust ol repairs or.service in thedwelling due to- a               person lo contact about the sale, the amount owed,and youi right
       violation i,t the I ease Contract or rules, improper use. negligence;                 to redeemthe properly Sale may be publicor private, is subjectto
       other ..induct hv vou or lour inx itces. guests in imupants; oi anv                  anythud-party ownership or lieu claims, musl betoIhe highest cast-,
       othercause n.il dii,. to,mi- negligence or fault Vmi xvillindemnify and              hi.tiler, and may Iv III hulk, in bat, lies, or Hem-by-ilcm Proceeds
       holxl us liuiiniosslroi.i all liability arising Irnm thexolliluet ol you,            exceeding sums owe.! must be mailed to you at your last known
       youi invilee.s. gnosis, or oivup.inls. or our repiesentativcs who                    address within ID nays after sale.
       perlorin at your request servi,-.s tiol contemplated in this Leave               14. TAILING TOPAV FIRST MONTH'S KEN I II you don't pay the
       (onfr.ut Unless thc_ria!n.aite or wastewater stnppagc_is_d.rie to                    lirslmonth'srent whenor before theIeaseContrailbegins, ailtuttire
       piirjiegligeiue, we'rejiol..liablejor — anil you must pay tor —                      renl will beautoinalii,illy a,celei.lied without nolice and immediately
       repairs, ri'pl.iceuients_ailll..ilflir|age_to Hie following it occurring             one We also may end youi ligh- ol occupancy and recover
       din-ing (,H' Lease Contract lerm_{>r renewal periotl; (1)damage                      damages, Inlinerent, reletting charges, attorney's tc-es. court costs,
       In doors, witidmvs, or screens; (21iljirn,lgefrom windows or doors                   and oilier lawlul charges. Our rights, remedies, and duties under
       left openj_3iifl (IJLdjmtjigejTmiiwaslexvater stoppages caused by                    paragraphs 11 and .12 apply to acceleialion under this pelagraph.
       improperobjects in lines e\dusiyely.serving your dwelling. We
       may requite pavnient al anv time, including advance payment ot                  15. RENT INCREASES AM) LEASE CONTRACT CHANCES. No
       repairs for which you're liable. Delay in demanding sums you owe                    tent increases or I ease Lonlract changes are allowed before the initial
       is not a iv.iii-ei.                                                                  I-case Contract term en.ts. except lorchanges allowed by anvspecial
                                                                                            provisions in paragraph 111. hi a written addendum or amendment
 13. CONTUACTUAL LIEN AND PROPERTY I.LTT IN DWELLING.                                       signed by you and us. or in reasonable . h.uigcs ol our rules allowexl
       AlLpioperly injhe dwellijig is (unless exempt undx-r Section                         under paragraph In, If. al least ' .lays bc:'o:e Ihe advance nolice
       f»-UM2_pHhe Texas Property Code! subject to a contractual lien                       deadlinereterrixi loin paragraphI ivegivevol!u nllen notice ofrent
       Lil.secim^ payment (if delLnqueDlrenLJe-sceriLas pmhibilljsl.bj;                     iiu leases or I.easeContract changes effective ixhen the I case Contract
       Section 23llh.fx7.lti. Texas C'.overnmeiil Code, for owners supporter!               term ,.r renewal rvriiid ends, this Lease Contract will automatically
       l.'y..LLX_CJ-edit alJciraliiinsL l-'or this purpose, "dwelling" excludes             continue innnlh-to-iii..nth wilh the increased renl or 1ease Contract
       uulslde areas but includes inteiior livingareas and exterior patios,                 changes. Ihe neyv modilied Lease Coi'tracl will beg;:: on the date
       balconies, attached garages, o.ni.] storerooms lor your exclusive use.               slated in the nolice ixvithoul necessity ol v,.ui signature) unlessyou
       Removal After We Exercisel.ien for Kenl. ILyour rentJs.ajjjjrifliienL                g.ve us written iiioxe-.i-.it notire under paragraph 17. Ihe xv:i:;e-:
                                                                                            move-nut nolice under paragraph .17 applies ,,niy to the end ol the
       our representative may peacefully enter the dwelling and remove
                                                                                            current Lease Contra, t o: renexval period.
       •L".d/nr store alljiropgrly subject to licm Written notice of entry must
       he lelt allerivarils in Hie dwelling in .. conspicuous plaei—plus a list        Id. DELAY Ol- OCCUPANCY. Ifoccupancy is or w.ll be delayed tor
       ot iL'ins reinnx ed Hiein.tiremuststalethe am.,untofdelinquentrent                  construe lion,repairs, clearing,ora preyionsresident's holding over,
       and the name, address, and phone number o! the person to contact                     we're not responsible tor Ihe delay. The I.ease ( onlract will remain
       ahoul the amountowed The notice most alsostate thai the properly                     in lorce subject lo: iDabalemenl of rent on a daily basis during
       will Iv promptly returned when Hie delinquentrent is fullypaid.All                   delay; ami (21 yntit nghl to terminate as set lo:Hibelow Termination
       property in Ihe .Ixxvlling is presumed to hi- yours unless proven                    notice must be in writing. Alter termination, you are entitled only
       otherwise                                                                            to ivhind of deposit!:,) and any rent paid Rentabatement or I ease
       Removal After Surrender, Abandonment, or Eviction. We or law
                                                                                            Conlractterminationdoes noIapply itdelayis lorcleaningor repairs
       ntlicersmay rcmoxr or storeall property remaining in the dw-elling                   that don't prevent ynu Iroin ,sx upving the dxxcilcig.
       or in nutside areas (including any vehicles vou or any occupant or                   Il there is a delay an.: we baxen't gwen notice of delay as set forth
       guesl oxvns or u-.es) il you are judicially evicted or if you surrender              imiuediatelv below, yon may teiniinate up to the date w-iicn Ihe
       or abandon the dwelling (..V ,l.7'ui?i,.iis in /iinay?rt/,/j -!2j.                   dwelling is ready tor occupancy, hut not later
       Storage. We will slore propertv removed under a coiuraclual                          11! If we give written nolice to any .if you when ...after the Lease
       lien. We may, bul have no duty lo, slore pioperly removed afler                           Conlracl begins—and Ihe notice states that occupancy has
       judicial exiction. sur.ender, or ahuiidiniment ol the dwelling. We're                     been delayed because ot . .instruction or a previous resident's
      not liable lo; casually loss, damage, or theft except to. property                         holding,     and that thcdwclli      x:l) In   .ly on a specific
      remoxed under a ii.nti actual hen Vim must pay reasonable                                  dale—you max. terminate Ihe I easeCunttacl wilhin .1 days of
      chargesI'orou rpacking,reinnx ing,storing,and sellingatiyptopcrtv.                         your leceiving the notice, hut not fater
      We have a lien on nil properly removed and stored alter surrender,
      ubamtuninenl, or )udictal eviction for all sums vou owe. will: oni'
                                                                                            (2) Ifwegiie written"Olirelo anyof you beforetheellectixeLease
                                                                                                 Contruc! date and the notice stales thai , on~ttuciioii delay is
      exception-dm lien on propertv listed under Propertv Code Section                           expected andthatthedwelling will beready for youtooccupy
      ST ll.|2 is hniited lo .h.uges loi packing, ii-inoyiug. and storing                        on a specific date, you may terminate the LeaseC ontracl within
      Redemption. IIwe' i e sei/ed .lintsloied propertv under acontractu,!I                      7 days afler any of you receives cxrillei: notice, bul not later.
      lien lor rent us uutlion/ed by the Property (ode. you may redeem                           Ihe readiness dali is considered '.he new eftechve Lease
      the properly by paving all delinquent rent due at the time ol seizure.                    Contract date 'or all purposes. Ibis new dale may not be
      Hut if notice ol sale Iset forlll as t.illoyvslis given before vou sock                   moved lo an ea-lier dale unless xxv and yon agree.
      redemption, yon may redeem. mix by paying the delinquent rent and                17. DISCLOSURE RIGHTS. II someone requests intorinalion on vou
      reasonable charges lot packing, lemming, and storing If we'ye                        or your rental history for law-enforcement,gex-erilinental.n: business
      removed .\iu\ sloied properly after surrender, abandonment, xii                      purposes, we may provide it At our tec|uest. any utility provider
      ludicialexiction,you may redeem only by paying all sums you owe,                     may lurnish us inform.ilion about pending oi ai tiial conni-crioils or
      including rent, laleihaiges, relelllng charges, storage, damages, ch                 disconnections ol utility serxi.e lo youi ilweliine

                                                            While You're Living in the Dwelling
18. POLICIES OR RULES. You and al! gnosis and occupanls must                                porches; (21 the    ondi.d o: liiiniture moxois.ird delivery persons;
      , .imply Witt: any xx nllen rules an.! policies including instructions for            and l l| activitu   in outside areas.
      cure oloiir propoily Our rules are , i.iisiclered part ol this contract
      We may make- leasonable , hanges to yyritten rules, etfectlv,                         Wvm.ix exclude from live properly guests.,: others who inoitijudgment,
      immediately upon then distribution to you. These changes must not                     have been violating the law. violatingIbis I ease l.ontrait or anv ol our
      .lunge any dollar .minimis on page I ol this Lease Conlracl Vou                       rules, or distuibing otl.ei persons, neighbois, visitors, or ownei
       must comply with any subdivision or deed restrictions that apply.                    represenlatixes. We mayalsoexclude lioiuany outsideareaa person
                                                                                            who relusesto show photo idetitilication oi ictuses to identity llimsell
IV.   LIMITATIONS ON CONDUC'I Ihe dwelling and other areas                                  or herself as a resident, occupant, or guestol a s|ieiilk resident
      reserved lor your private use must be kept clean hash must he-                        •lou will notify us withm II days it you or any occupants a:e
      disposed ol al least weekly in appropriate receptaclesin accordance                   c.invicred of any felony, or misdemeanor involving a controlled,
      yvith localordinal ices I'.issagewaysniayTx- used only forentiy oi exit.             substance, violence toanother person ordestruction ofproperly You
       Any siviiuming pools, spas.sio.eos-.nis.andsiiiiilarareas must be used              alsoagree lo notify us witlnn ISdays il you or anyon upants registe:
       withcareina,, orclulh e withour iilk-sandpostedsigns.Classcontanleis                 .;» a sex olleilcler ill any stale. Informing us ot criminal convictions
      are prohibited itior nc.M- pools Yon, youi occupants, or guests may-                 orsexotlenderiegistry dices, :„twaiyeany lighl,yve have against vou.
      not anywhere in Ihe dwelling or outside areas Use candles or
      kerosene lampsor heaters withoutour prim- xvrillen approxai, or                  20. PROHIBITED CONDUCT. You andcur ixcupants or guests may
      solicit business or conliibutioos Conducling any kind of business                    notengagein llv following achy ities: criminal conduct; behaving ina
      (in.hiding child care .serxi.es) in your dwelling is prohibited—                     loud oi-obnoxiousmanner;dlslurbingor threatening Iherights.comtort,
      except thatany lawlulbusiness ennducied -at home''by computer,                       health, safety, or convenience of others [including our agents and
      mail, or telephone is peimissible il customers, clienls, patients or                 employees) inor nearthedwelling: disrupting ourbusiness operations,
      other business assniiaies donot come toy,,u. dwelling for business                   manufacturing, delivering, or possessing a , ntv.iolle.l substance or
                                                                                           drugp.uapheriialia; engaging in or Ihrealcning violence possessing
      purposes. We may legulale (l)the use ol patios, bale-on:, s. and
UlSllilMl.l. I.I                   1 21111, 11          II Nl Ac        , 1~'
                                                                                           a weapon proliihivd by state law, cliscli.uving .: lirearm ic the            3>(o
       dweilmg;LMbptoyingorpossessingagun.V            -olher weapon mornear                      Crime or Enu           y. Dial 911 or immedialely cilt local medi.vi'.
       the dwelling ina way that may alarm oth. .ioriiig anything inclosets                       emergency, fire,       1Kepeisoiuieliucaseofaccide!it,hi'e,smoke,suspected
       having gas appliances; tampering with utilities or telecommunications;                     criminal activity, orotheremergency involving imminent harm. You should
       bringing hazardousmaterialsintothedwelling;using windows for entry                         diencontactoLiTiepresentauve.Youwon'ttreataiiyofourseciLritymeasuiesa^
       orexit;heatingthedwellingwithagas-opera tedcookingstoveoroven•or                           anexpress orimplied wananty ofsecurity, orasaguarantee against crime or
       injuringourreputationby making bod faidiallegationsagainst ustoothers.                     ofreduced riskofcrime. Unless otherwise provided bylaw,we'renotliable to
                                                                                                  you orany guestsoroccupants for injury, damage, orloss topersonorproperb,
21. PARKING. Wem.iyregulatedieniuejTianner,(indpIaceofpai'kiiigaHcai-s,                           caused bycriminalconduct ofother persons, inclndingmeft,hui-glary,assa\:|t
       lim'Kmutorwdes,b)cycte,bc^                                                                 vandalism, orothercrimes. Even ifpreviously piu\ided, we're notobligated
       ormotorized bikes may notbeparked inside a dwelling oronsidewalks.                         tolxiniisiisecurity-perwr,nel/patrols,lighting/gatesorfeiKes,t»i\>thert(>nnsor
       We may have unauthorized orillegally parked vehicles towed orbooted                        seciuityiu\iessreqLuredbystaliite,We'rencHit«prtloiuirrepresentati\eaiHllotheapp
       (3)    lakes upmore thanonepnrking space, itthedwelling complex has                        Youalso must furnish us with the law-enlitrcemenlagency's incident repott
              more than one living unit                                                           number upon request.
       (4)    belongs toaresident oroccupant whohassurrendered orabandoned                        CONDITION OFTHEPREMISES AND ALTERATIONS. Yiui accept tly
              the dwelling                                                                        dwelling, fixtures, and furniture asis,except for conditions material'",
       (5)    blocks another vehicle from exiting                                                 affecting; thehealthorsafety otordinary persons. Wedisclaim norinspeclionsticker,andwegive you
         atleast 10daysnotice thatthevehicle willbetowed ifnotremoved.                             Youmust usecustomarydiligence- in maintaining thedwellingand not
                                                                                                   damagingorlittering theoutside areas. Unless authorised bystatulenrbv
22. RELEASCOFRESIDENT. Unlessyou'reentilledtoterminatethisLease                                    us in writing,you must not perform any repairs, painting, wallpapering,
    Contract under paragraphs10,16,23.3 Uir37,ynuwon tbereleased from                              carpeting, electrical changes, orotherwise alter ourproperty. Noholcscr
    thisLease Contract foranyreason—inrludingbutnotlimited lovoluntary                             stickersarcallowedinsideornutside thodwelling.We'llpennitaieasonable
       orinvoluntary school withdrawal ortransfer, voluntary orinvoluntary job                     number of small nail holes for hanging pictures on sheetrock walls and
       transfer, marriage, separation, divorce, reconciliation, lossofco-residents,                grooves ofwood-paneled walls, unlessour rulesstateotherwise.No wattr
       loss ofemployment, badhealth, death, orproperty purchase. You may also                      furniture,extraphoneor television outlets, alatmsystems, or lock change -,
        have the right under Texaslaw to terminatethe LeaseContract in certain                     additions,or rekeyirg it- permitted unless allowed by statute or we've
        situations involvingfamily violence orsexualassault.                                       consented inwriting.You mayinstallasatellitedishoi antennaprovided
        DeathcifSole Resident. Ifyou arethe soleresident and die during ihe                        vousignoursalellitedishorantenna ieasoaddendum which complies with
        Lea^CtMitractlenn,the Lea^Conti-actmaybe terniinated without penalty                       reasonable restrictions allowed by federal law. You agree not to alter,
        byanaitlhiw-edrepresentative, ofyourestatewithatleast30days written                        damage, or remove our property, including alaim systems, detection
        notice. Yourestatewilllieliableforpaymentof rent until the latterof: (1)                   devices, furniture, telephone and televisionwiring, screens, locks,arid
        the termination date, or (2) until all possessions in the apartment are                    securitydevices. Whenvoumovein,we'llsupply lightbulbsforfixtures
        removed. Your estate willalso be liable for all charges and damages to the                 wefurnish,includingextenor fixtures operatedfrominsidethedwelling;
        apartmentuntilit isvacated, and any removal and storagecosls.                              afterthat, you'll replacethemat yourexpensewithbulbso! thesame type
                                                                                                   and wattage.Your improvements to the dwelling (whether or not we
 23. MILITARY PERSONNEL CLAUSE. You may have the right under                                       consent) become ours unless we agree otherwise in writing.
        Texas law to terminate the Lease Contract in certain situations involving
        militarydeploymentor transfer.YoumayterminatetheLeaseContract                              We are committed lo the principles of lair housing. In accordance wilh
        if you enlist or are drafted or commissioned in the U.S. Armed borces.                     fairhousing laws,wewillmakereasonableaccommodatioi islooui rule>,
        Youalso may terminate the LeaseContract if:                                                policies, praefcicesor services,and /or willallowreasonable modifica::ons
        (1) youare(i)amember oftheU.S ArmedForces orreserves onactive                              under such laws togive persons with disabilitiesaccesstoand useoflb ^
              duty or (ii)a memberof the NationalGuard called to activeduty                        dwelling. We may require you to sign an addendum regarding the
              formorethan30days in responsetoa nationalemergencydeclared                           approv.nl and impleir.ent.it ionofsuchaccommodations ormud:heation-;,
                                                                                                   as well as rest out tion obligations, il any.
            by the President; mid
        (2) you sioi\(>vernowLiigse\yage,iincontnil'.!bterL:nning\\,aur,
        housingdoesn't constitutea permanentchange-of-station order. After                          electrical shorts, cnine in progress, or fair housing accommodatior. or
        yoLinnoveout. we'llreturnyonrsecutitydeposit,lesslawfuldeductions.                          modification) Our written notes on vour oral request do not constitute a
        Forthe purposesofthisLeaseContract,orders describedin (2)abovewill                          written request from vou.
        only release the resident who qualifies under (1) and (2) above and
        receives the orders during the Lease Contract term and such residen t's                     Our complying with or responding toar.yoial request regarding seci;riiy
                                                                                                    or non-security matters doesn't waive the strict requirement forwritten
        spouse or legaldependents living in the resident's household, Aco
         resident who is not your spouse oi dependent cannot terminate under                        notices under this Lease Contract. You must promptly not ily us in writing
                                                                                                    of.water leaks;mold;electricalproblems,maltunctioninglights;broken 11,
         this military clause. Unless you state otherwise in paragraph 10,you
         represent whensigning thisLease Contractthat:(1) youdonotalready                           missingUvrksorlatche.sand otherconditionsthatposea hazard top: opertv,
        have deployment or change-of-station orders; (2)you will not be retiring                    health,o; safety. We mavchangeor install utilitvlinesorequipment seiving
        from the military during the LeaseContract term;and (3)the term ofyour                      thedw-elliiigifthewoikisdc*nei'eap       Trash receptacles must he kepi dosed. ,m„                    | c-nmph will, loial
       ordinances regarding trash disposal We may designate which hash                                  lopla. etnent-.i    ling lepairuriefurhishingcosts pertornungpesl
       recepl.u les will he sloied on Ihe premises,111,1 where lliey'l]Iv                               conlrol; doing preventive maintenance, checking tor water leaks
                                                                                                        changing filler,, icsiing or replacing .Icicchun or alarm devices 01
       ANIMALS. Mouuiniiit-. tin. /ui/eie wmmiiai.. i.yuh*. InJ* ti-h. msIci.'s                                                             ,1 to,        lipment, or appliances,
      miiiliilmii\uii.elini.ts. unit i,i>ret.)in, .llloavj, c:v,i tciuyoiiinh'/. .nm.'lriciil                                      lilies, e. ercising our c nntiactual
                                                                                                                                                                     lien; leaving
      ik-itm-llm;;, ponl,,* ;»,I/,n. M,™,,-,. ,., „,„,(,• „„',,.„ ,„•',,• ,,, „„//„,„•.,.,, ,„          ik-tKes, deliiene.g, installing, rc-connecting, orreplacing appliance,
       ii'iilm^. [fweallow ananimal, vi111 mustsignaseparate animal.id.lend i;m                         luriiiture, equipment, or security devices, removing or rekeying
      andpayananimal deposit. An animal deposit isconsidered a genera]                                  unaulhnn^ls*airir)cfcvices;annovmgiinauthorizedv™dowcoverings;
      security deposit. We willnitthori/ea support animal foi adisabled person                          stopping excessive noise; removing lieallh orsafety hazards (including
      hut will nntrequire aniinima) deposit. VVomay reijllii cm written statement                       hazardous materials), oritems prohibiled underourrules; removing
      Irnni a qualified professional verifying theneed torthesupport animal.                            peiishable foodstuffs ifyour electricity isdisconnected; removing
      Yonmust not f.vd stray or wild animals or allow unauthorized animals                              unauthorized animals; disconnecting utilities involving bona fide
      tohetied 10 anypinch, tree, orolher object onihe premises atany time.                             repairs, emergencies or construction; retrieving property owned or
      Ifyouorany guesloi occupantviolatesanimalrestrictions(withor withoul                              leased by former residents; inspecting when immediate danger to
      your knowledge), you'll tie suhje-rt to charges, damages,c\ iction, and                           personor property isreasonablysuspected;allowing personstoenter
      other remedies provided in this I.ease Contract. Ifan animal has been in                          asyouautlrarizedinyourrentalapplicahon(ifyoudie,areincarcerated,
      thedwelling at anvtimeduringyourterm ofoccupancy iv,ilhor without                                 etc.); allowing entry bya law officer with asearch orarrest warrant!
      ourconsent), we'll charge youforallcleaning and repair crisis, including                          or in hotpursuit; showing dwelling toprospective residents (after
      defleaing, deodorizing, andshampooing. Initial and daily animal violation                         move-out orvacate notice hasbeen given); orshowing thedwelling
      charges andanimal-removal charges areliquidated damagesfoiour time,                               togovernment representatives for thelimitedpurposeofdetermining
      inconvenience, and overhead (except roi attorney's fees and litigahon                             housing and fire ordinance compliance, and tolenders, appraisers,
      costs) in enforcing animal restrictions and rules We may remove an                                contractors, prospective buyers, or insurance agents.
      unaiilhori/eclanimal by(I)leaving, inaconspiciiousplace in'lhe dwelling,                    MULTIPLE RESIDENTSOROCCUPANTS.Eachresidentisjointlyand
      a 24-hour written notice otintent toremove theanimal, and12} following                      severally liable for all Lease Contract obligations. Ifyou orany guest or
      Iheprocednresof paragraph 1H. Wemaykeepor kennel theannual01turn                            occupantviolatestheLeaseContractormles,allresidemsareconsideredto
      itoverloa humane society or local authority. When keeping or kenneling                      have violated Ihe Lease Contract. Our requests and notices (including sale
      an animal, we ivon'l Iv liablelor loss,harm, sickness. 01death of the animal                notices) toany resident constitute notice toall residents and occupants.
      unless duetoournegligence. We'll return llie animal tovou upon request ilit                 Notices andrequests fromanyresident oroccupant constitute notice from
      hasnolalready been luriiedoverloahumane.society orlocalaulhurit\. Vou                       all residents. Your notice of LeaseContract termination may only be given
      mustpaytortheanimars reasnnablecareand kenneling charges Weh.nr                             by residents. Ineviction suits, each resident isconsidered the agent ofall
      no lien on the animal tor any pinpose                                                       other residents in thedwelling for service ofprocess. Any resident who
      WHEN WE MAY ENTER. Ilvou 01 anvguest ororcupanl isp,™ m,then                                defaults under this Uase Contract will indemnify the non-defaulting
      repairers.servicers.contraclor.s oiirrepreseni.itiee^, oroil-eroer^nyli, 1.1
                                                                                                  residents and their guarantors
      l"1"1"1""' I""I           rlI'll' eoler Ihe dwoiUnggj reasonable limes l,,r>ll„,            Security deposit refund check and anydeduction itemizations will beby: (check
      purposes listed in12) Ivloiv II nobody isinthcclwclling-,!rvn~s'uc-ri pcr-jms               ,'iuI: a one checkjointly payable to all residents and mailed to anv one
      may enlei peacefullyand at reasonable limes In duplicate or master key                            resident wechoose, OR                             . \I             j
      (or by breaking .1w mdoic or ollic-r means when neccs-ai VIit                                    3one check payable and mailed to l-OO |sgi»J|:Tl-'~i
      (1)    written notireol Ihe entry is jett ill   nnspicuous place ir.thedwelling                                                        .       {specifynameofone resident).
             immediately alter the entry; and                                                           Ifneither ischecked, then the refund will be made in one check jointly
      (2)   entry is for: responding to your request; making repai                                     payable to nil residents.

                                                                      Replacements
      REPLACEMENTS AND SUBLETTING. Replacing a resident,                          Procedures forReplacement, lfweapproveareplacementresident, then,
      subletting, orassignment isallowed 011/1/ when we consent in uniting. If    at our option: (l)the replacement resident must sign this Lease
      departing orremaining residents find a replacement resident acceptable      1iinfract with orwithout anincrease inthetotalsecurity deposit; or(2) the
      tous before moving out and weexpressly consent to thereplacement,           remaining and replacement residents must sign an entirely new Lease
      subletting, or assignment, then:                                                           Contract. Unless we agree otherwise inwriting, your security deposit will
      (1)    a reletting charge 11'/// «iit be due;                                               automatically transfer to the replacement resident as of the date we
      (2) a reasonable administrative (paperwork)fee mill be due, and a                           approve. The departing resident will no longer have aright looccupancy
             rekeying feewill be due if rekeying is requested or required; and                   or a security-deposit refund, but will remain liable for the remainder of
      (3) thedepartingandremainingresidentsiiiitfremainiiableforallLease                          flit- original Lease Contract term unless we agree otherwise in writing-
          Contractobligationsforthe restof the originalLeaseContractterm.                        even if a new Lease Contractis signed.

                                                  Responsibilities of Owner and Resident
31. RESPONSIBILITIESOFOWNER. We'llaclwithcustomarydiligenceto:              nolice to vacate or filing aneviction suit,wemaystillaccept rentor other
    (1) maintain fixtures, hot water, heating, and A/C equipment;          sums due; the filing oracceptance doesn't waive ordiminish our right of
    (2) substantially comply with all applicable laws regarding safety,    eviition.oranyothercontractualorstatutorv    right. Accepting money atany
        sanitation, and fair housing; and
    (3) make all reasonable repairs, subject to paragraph 26 and your       time doesn'twaive ourrighttodamages; pastorfuture rent.orothersums;
                                                                                                 or tocontinuewith evictionproceedings.
          obligation to pay fordamagesfor whichyou are liable
                                                                                                 Acceleration. Allmonthly renl for the rest of the LeaseContractterm or
     If we violate anv of Iheabove, yon maypossibly terminate this Iwc.
     Contract andexercise other remedies underTexas Property Code Section                        lenewal period will beacceleratedautomaticallywilhoutnoticeordemand
     92.0.56 bv following this procedure                                                         (before orafler acceleration) and willbe immediately due and delinquent
                                                                                                 it. without ourwritten consent: (1) you move out, remove property in
     (a) all rentmustbecurrentand you must make awritten request for repair                      preparingtomoveout.orgiveoralorwrittennodcefbyyouoranyocciipant)
            or remedy of Ihe condition—after which we'll havea reasonable time
            for repair or remedy;                                                                ot;ntent tomove outbefore theLeaseContract term orrenewal period ends;
                                                                                                 .nut (2) you've notpaidallrentfor theentire Lease Contract term orrenewal
     (b) ifwefail todoso, you mustmakeasecond written requestfortherepair                        period. Suchconduct isconsideredadefaultforwhich weneed notgiveyou
            or remedy (to make sure that there has been no miscommunication                      notice. Remaining rent also will beaccelerated ifyou're judicially evicted
            between us)—after which we'll have areasonable time for the repair                   or moveout whenwedemandbecause you'vedefaulted. Acceleration is
            or remedy; and                                                                       subjectto our mitigationobligationsbelow.
     (c)    if the repair or remedystill hasn't been accomplished within that
            reasonable timeperiod,youmay immediately terminate this Lease                        Holdover. You oranyoccupant,invitee,orguestmust not holdoverbeyond
            Contract bygiving usafinal written notice. You alsnmayexerrispnther                  thedatecontained inyourmove-outnoticeorournotice tovacateforbeyond
            statutory remedies, including those under Texas Property Code                        adifferent move-out date agreed tobytheparties inwriting). Ifaholdover
            Section 92 llrV.1                                                                    occurs, then: (1) holdover rent isdue inadvance onadaily basis and may
                                                                                                 becomedelinquent without noticeor demand; (2)rent for the holdover
     Instead ofRiving thetwowritten requests referred toabove, youmay give                       period will beincreased by25% over thethen-existing rent, without notice;
     usonerequest bycertified mail, returnreceipt requested, orbyregistered                      13) you'llbeliable tous(subject toourmitigation duties) forallrentforthe
     mail—after which we will havea reasonable limefor repairor remedy.                          miltermofthepreviously signedLeaseContractof anewresidentwhocan't
     "Reasonable time" takes into account thenature of theproblem and the                        .x-ciipy because oftheholdover; and (4) atouroption, wemay extend the
     reasonable availability of materials, labor, and utilities. Your rent must be               I easeContractterm—for up toone monthfromthedate of noticeof Lease
     current at thetimeofanyrequest. We will refund security deposits and                        (onlract extension—by delivering written notice toyou oryour dwelling
     prorated rent as required by law.                                                           while you continue to hold over.
32. DEFAULT BYRESIDENT. You'll beindefaultif: (1 jyou don'tpay rent                              Other Remedies. We may report unpaid amounts tocredit agencies. If
    orother amounts thatyouoweontime; (2) youoranyguestoroccupant                                vou default andmove outearly, youwillpayusanyamounts stated tobe
     violatesthis I-easeContract,our rules, or fire,safety,health, or criminal                   reolaldiscountsor concessions agreedto in writing,in additiontoother
     laws, regardless ofwhether orwhere arrest orconviction occurs, (31 you                      sums due. Upon your default, we haveall other legal remedies, including
     abandon the dwelling; (4)you give incorrecl or false answers in a rental                    i-e.tse Contract termination andstatutory lockout underSection 92.0081,
     application; (5)you or any occupant is arrested, charged, detained,                         lexas Properly Code, except as lockouts and liens areprnhihil.it hy
     convicted, or given deferred adjudication or pretrial diversion for (i) a                   Seel ion 2306,6736. Texas Govemmi-nt Cod, for owners supported hy
     felony offense involving actual orpotential physical harmtoa person, or                     hnusingtaxcredilallnraiinns Aprevailing party mayrecover reasonable
     involving possession, manufacture, or delivery of a controlled substance,                   attorney'sfeesandallother litigation costs from the non-prevailing parties,
     marihuana, or drug paraphernalia as defined in ihe Texas Controlled                         excepta party may not recover attorney's fees and litigahoncosts in
     Substances Act, or (ii)any sex-related crime,includinga misdemeanor;                        connection witha party'sclaims seeking personal injury, sentimental,
     (6) any illegal drugs orparaphernalia arefound inyour dwelling; or(7)                       exemplary or punitive damages We may recover attorneys' fees in
     youoranyoccupant, inbadfaith, makesaninvalidhabitability complaint                          connection with enforcingour rights under this Lease Contract. You agree
     toan official oremployee ofa utility company or thegovernment.                              that latechargesare liquidated damagesand a reasonable estimateof
    Eviction, tfyoudefaidtoi linldnuer.uf mnytnd i/ollr right ofoccupilucyliy$10111$             su, hdamagesforourtime,tnconvenience.andoverheadassociated with
    you a24-hour written notice lovacate. Notice may beby: (11 regular mail.                     roNectinglate rent (butare not for attorney's fees and litigationcosts). All
    (2) certified mail, return receipt requested; (3) personal delivery to anv                   unpaid amounts you owe, including judgments, hear 18% interest per
    resident;(4)personaldelivery atthedweiling toanyoccupant over 16years                        year Irom duedate, compounded annually. You mustpayall collection-
    old; or(5) affixing thenotice totheinside ofthedwelling's main entry door.                   agency fees ifyou fail topay allsums duewithin 10 days after wemail
     Notice bymailonlywillbeconsidered delivered ontheearlierof:(1)actual                        you aletter demanding payment and stating that collection agency fees
    delivery, or(2) three days (nol counting Sundays orfederal holidays) after                   will beaddedif youdon't pay allsumsby that deadline.
    the notice isdeposited intheUS Postal Service with postage. Termination                      Mitigation of Damages, [fyou move out early, you'll be subject to
    ofyourpossession rights orsubsequent reletting doesn't release youfrom                       paragraph 11 and all other remedies We'll exercise customary diligence to
    liability for furure renl orother Lease Contract obligations After giving
Kr.sintNTiAL LiAve Conikact         © 2011, Texas Ar.inniNT Association, l~c.
                                                                                                 relet and minimize damages. We'll credit all subsequent rentthat we
                                                                                                 .•dually receive from replacement orsubsequent residents against your
                                                                                                 hah lity forpast-dueand future rentand othersums due                     Page 4or6   3
                                                                   Geneia) Clauses


 MISCELLANEOUS. Neither ivc nor any ofour representatives have                    Utilities may beused only for normal household purposes andmust
 made any oral promises, representations, or agreements. This lease               not be wasted. If your electricity is ever interrupted, you must use
 Contract is the entire agreement between you and us. Our representatives         only battery-operated lighting
 (including management personnel, employees, and agents! have no
 authority to waive, amend, or terminate this Lease Contract or any part          PAYMENTS. Payment of all sums is an independent covenant.
 ofit.unless in writing, and no authority lomake promises, representations,       At our option and without notice, we may apply money received
 oragreements that impose security duties orother obligations onusorour           (other than sale proceeds under paragraph 13 or utility payments
 representatives unless in writing. No action oromission by uswill be             subject to government regulation) first to any of your unpaid
 considered a waiver of our rights or of any subsequent violation,                obligations, then tocurrent rent—regardless ofnolalions onchecks
 default, or time or place of performance. Our not enforcing or                   or money orders and regardless ofwhen theobligations arose. All
 belatedly enforcing written-notice requirements, rental due date1;,              sums otlier than rent are due upon our demand. Afterthe due date.
 acceleration, liens, or other rights isn't a waiver under any                    we i]o not have to accept the rent or any other payments.
 circumstances. Except whennotice or demandis- required by statute,
 you waive any notice and demand for performance from us if you                   TAA MEMBERSHIP- Werepiesentthat,al the timeofsigningthis
 default. Written notice to or from our managers constitutes notice to            Lease Contract: ("I) we; (2) the management company that
 or from us. Any person giving a notice under this Lease Contract                 represents us; or |3)any locator service that procured you is a
 should retain acopy ofthe memo, letter, orfox that was given, aswell             member in goodstanding ofboththeTexas Apartment Association
 as any fax transmittal verification. Fax or electronic signatures are            and the affiliated local apartment association foi the area where
  binding. All notices must besigned Notices may notbegiven by email              thedwelling islocated. Themember iseitheranowner/management
  or other electronic transmission.
                                                                                  company niembei or an associate member doing business as a
                                                                                   locator service {whose name and address must be disclosed on
  Exercising one remedy won't constitute anelection orwaiver ofother               page 6). It not, the following applies ft) this Lease Contract is
  remedies. Insurance subrogation iswaived byallparties. AI! remedies              voidable at your option and is unenforceable by us (except for
  are cumulative. No employee, agent, or management company is                     property damages); and(2) wemav notrecover past orfuture rent
  personally liable for any of our contractual, statutory, or other                or other charges. The above remedies also apply if both of the
  obligations merely by virtue of acting on our behalf. This Lease                 following occur: (1) the Lease Contract is automatically renewed
  Contract binds subsequent owners. Neither an invalid clause nor                  on a rnonth-to-month basis two or more times after membership
  theomissionof initialson any page invalidatesthis LeaseContract.                 in TAA and the local association has lapsed; and (2) neither the
  Allnoticesand documents may be in Englishand, at our option, in                  ownernor the management companyis a member of TAA and the
  any language that you read or'speak All provisions regarding our                 local association at the time of the third automatic renewal. A
  non-liability and non-duty apply to our employees, agents, and                   signed affidavit from the local affiliated apartment association
  management companies. This Lease Contract is subordinate to                      which attests to non-membership when the Lease Contract or
  existing and future recorded mortgages, unless theowner's lender                 renewal wassigned will beconclusive evidenc^f non membership.
  chooses otherwise. All Lease Contract obligations must be                        Governmental entities may use T./w\ kmaaoif TAA agrees in
  performed in the county where the dwelling is located.                           writing.                              ,^5      -C"
  Wp may deactivate or not install keyless boltingdevices on your
  doors if: (1) youoran.qgupaat inthedwelling isover 55 ordisabled,
  and (2) the requirements nf Sectiun 92.153(e) ur ff>, TexasProRefly
                                                                                                                       -' O        t
  Code are satisfied

                                                             Security Guidelines for Residents                                             m

  SECURITY GUIDELINES. We care about your safety and that                            • Check the door viewer before a*\f$eiing fig door. Don t open
  of otheroccupants and guests. Nosecurity system isfailsafe. Even                     the door if you don't know tftt^erson cfr have any doubts.
  the best system can't prevent crime. Always act as if security                       Children who are old enough ft? £jjte airejnf themselves should
  systems don'texistsince theynre subject to malfunction, tampering;,                  never let anyone inside when home witiAmr an adult.
   and human error. We disclaim any express or implied warranties                    • Regularly checkvour securitydevices, smokealarms and other
   of security. Tfie best safety measures are the ones you perform as                  detection devices to make sure they are working proper!v.
   a matter of common sense and habit.                                                 Alarm and detection device batteries should be tested monthly
                                                                                       and replaced at least twice a year.
   Informall other occupantsin yourdwelling,includingany children                    • Immediately report in writing (dated and signed) to us any
   you may have, about these guidelines. We recommend that all                         needed repairs of security devices, doors, windows., smoke
   residents and occupants use common sense and follow crime                           alarms and other detection devices, as well as any other
   prevention tips, such as those listed below:                                        malfunctioning safety devices on the property, such a> broken
   • In case of emergency, call 911. Always report emergencies to                      access gates, burned out exterior lights, etc.
      authorities first and then contact the management.                             • If your doors or windows are not secure due lo a malfunction
   • Report anysuspicious activity to the police first,and then follow                 or break-in, stay with a friend or neighbor until the problem is
      up with a written notice to us.                                                  fixed.

   • Knowyour neighbors. Watchingout for each other is one of the                    • When you leave home, makesure someone knows where you're
      best defenses against crime                                                      going and when you plan to be back.
   • Always be aware of your surroundings and avoid areas that are                   • Lock your doors and leave a radio or TV playing softly while
      not well-traveled or well-lit.                                                   vou're gone. Closecurtains,blindsand windowshadesat night.
   • Keepyour keys handy at all times when walking to your car or                    • While gone tor an extended period, secure your home and use
      home.
                                                                                       lamp timers. Also stop all deliveries (such as newspaper and
                                                                                       mail) or have these items picked up daily by a tnend
   • Donotgoinsideifyouarrivehomeand findyourdooropen.Call
     the policefromanother locationand ask them to meet you before                   • Know at least two exit routes from your home, it possible.
      entering.                                                                      • Don't give entry keys, codes or gate access cards to anyone.
    • Make sure door locks, window latches and sliding glass doors                   • Always lockthe doorson your cm,even whiledriving, lake the
      are properly secured at all times.                                               keys and remove or hide any valuables. Park your vehicle in a
    • Use the keyless deadbolt in your dwelling when you are at home.                   well-lit area,

    • Don't put yournameoraddresson yourkeyringor hideextrakeys                      • Check the backseat before getting into youi car. Be careful
      in obvious places, likeundera flower pot.If you losea keyor have                 shipping at gas stations or automatic-tellermachinesat night
      concernsabout key safety,we will rekey your locksal your expense,                or anytime when you suspect danger.
      in accordance with paragraph v of the Lease Contract.                          There are many other crime prevention tips readily available from
                                                                                     police departments and others.

                                                                    When Moving Out                                                                 I


57. MOVE-OUT NOTICE.            Before moving out, vou must give our                     • Your move-out notice must be in writing. Oral move-out not.ee
   representative advance written move-out notice as provided below.                       will not be accepted and will not terminate your LeaseContract.
   Your move-out notice will not release you from liability for the full                 • Your move-out notice must not terminate the Lease Contr.ict
    term of the Lease Contract or renewal term You will still be liable for                sooner than t'heend of the LeaseContract termor renewal period.
    the entire Lease Contract term if you move out early (paragraph 22)
    except under paragraphs tO, 16, 22, 23 or 31). YOUR MOVE-OUT                         • if we require you to give us more than 30 days written notice to
    NOTICE MUST COMPLY WITH EACH OF THE FOLLOWING:                                         move out before the end ot the Lease Contract term, we will give
                                                                                           vou a written reminder not less than 5 days nor more than ^0 days
       • We must receive advance written notice of you].-move-out date.                    before your deadline for giving us \ our written move-out notice
         Tiie advance notice must be at least the number of day; of notice                 If we fail to provide a reminder notke. 3Udays written not.ee to
         required in paragraph 3 or in special provisions—even if the                       move-out is required.
         Lease Contract has become a month-to-month lease. If a move-
         out notice is received on the first, it will suffice for move-out on         YOUR NOTICE IS NOT ACCEPTABLE IV11 DOGS NOT COMPLY
         the last day of the month of intended move-out, provided that                WITH ALL OF THE ABOVE. We recommend vou use our written
         all other requirements below are met.                                        move-out form to ensure you provide the information needed. >ou
                                                                                      must obtain from us written acknowledgment that we received your
       • The move-out date in your notice {check one}: O must be the last              move-out notice. If we terminate the Lease Contract, we must give
         day of the month;or n may be the exactday designated in your
         notice. If neither b checked. Ihe second applies.
Rcsideniiai Lf*se Conthact      £> 2011, Trx\s Atarimenv AsmjUation, Inc.
                                                                                       vou Ihe same advance noLice--unless you are in default.

                                                                                                                                         J2      P*GE 5 OF 6
                                                                                                                                                               3^
 38. MOVE-OUT PROCEDURES. The move-oi.l dale can't bechanged                               government lees oi ,,i es agamsl n- for violation (hy you, your
      unlessweand you bcilh agreein writing.You won't mrac out hetore                      nccupanK or guestsl ol local ordinances relating to alarms ami
      Hie Lease Contractterm or renewal period eods links all rent tor                     detection deuces, raise alarms, lending, or other matters; late-
      theentireLease Contract term orrenewal period ispaidin full Early                    pavmenIand returncil-check charges; achargemot loexceed J.I(10) for
      move-out may result in reletting charges and acceleration ot future                  •mi tune and inconvenience m our lawful removal of an annual or in
      rent under paragraphs 11 and 12. You're prohibited by law from                       anv vain! eviction proceeding against yon, plusattorney's tees, court
      applying any security deposit to rent. You won't stav beyond the                     costs, and iiling fees aocuailv paid: and tube: sums cine under tln>
      date you are supposed to move out. All residents, guests, and                        Lease Contract
      occupants must surrender or abandon the dwelling before the 30-
      dayperiod fordepositrefund liegins. You mustgiveus and theLI S.                      ~i ouTI be liable tous lor: (1, charges tor replacing all keys and
      Postal Service, in writing, each resident's forwarding address                       access devices listed in paragraph ri if you fan to return them
                                                                                           on or hetore your actual move-out date, |2) accelerated rent ii
 39. CLEANING. You must thoroughly clean the dwelling, including                           you have violated paragraph 32: and (•) a reletting lee it vol,
     doors, windows, furniture, bathrooms, kitchen appliances, patios.                     have violated paragraph II.
     balconies, garages, carports, and storage areas. You must "follow
     move-out cleaning instructions if they have beenprovided. If you                42. DEPOSIT RETURN, SURRENDER, AND ABANDONMENT.
     don't clean adequately, you'll be liable for reasonable cleaning                     Well mail you youi seruiitv deposit refund (less lawlul
     charges—including charges forcleaning carpers, draperies, furniture,                 deductions) and an itemized accounting of anv deductions no later
     walls, etc that aresoiled beyond normal wear(that is,wear orsoiling                   than 3(1 days after surrender or ab.indomvenl, unless statutes
     that occurs without negligence, carelessness, accident, or abuse).                   provide otherwise

40. MOVE-OUT INSPECTION. You should meel with ourrepresentative                           You have moiciulcrcl the dwelling when: I".: Ihe move-out dale
    fora move-out inspection. Our representative has no authority to                      liaspassedand noone is livingin thedwelling inour reasonable
    bind or limit us regarding deductions for repairs, damages, or                        judgment; or (2) dwelling keys and ace,.,; devices lis'ed in
    charges. Any statements or estimates bvusor our representative arc                    paragraph s have been turned in to us—whichever date occurs
    subject to our correction, modification, or disapproval hetore final                  lilst
     refunding or accounting
                                                                                           ion have ntWhloiicd the dwelling when all of the following have
41. SECURITY DEPOSIT DEDUCTIONS AND OTHER CHARGES.                                        occurred (I) everyone appeals lo have moved out in our reasonable
     You'll be liable for thefollowing charges, ifapplicable: unpaid rent:                judgment; (21 clothes, lurniture, and persona] belongings have been
     unpaid utilities; unreimbursed service charges; repairs or damages                   substantially removed in our reasonable judgment, (3)'you've been
     caused by negligence, carelessness, accident, or abuse, including                    in delault for nonpayment of rent lor 5 consecutive days, or water,
     stickers, scratches, tears, bums, stains, or unapproved holes;                       gas,or electricservu e lor the dwelling notconnected:n our name has
     replacement cost of our property that was in or attached to the                      been terminated or transferred, and |4| you've not responded tor2
     dwellingand is missing; replacingdead or missingalarm or detection                   days toournotice lelt on the inside ol the main entry door, staling
     device batteries at any time, utilities tor repairs or cleaning; trips to            thai we consider the dwelling abandoned A dwelling is also
     let in company representatives to remove vour telephone,Internet,or                  "abandoned" It! days after Ihe death of a sole resident.
     television services or rental items(if vou so request or have moved
     out); trips toopen thedwelling when youor anvguest or occupant                                icier, abandonment, or judicial eviction ends           ght of
     is missinga key;unreturned keys:missingor burned-out lighl bulbs,                    possession lorallpurposes and gives us theimmediate right to clean
     removing or rekeying una uthorized security devices oi alarm systems;                up. make repairs in. and lelei Ihe dwelling; determine anv security
     agreed reletting charges; packing, removing, or storing property                     deposit deductions; and remove property lelt in the dwelling
     removed or stored under paragraph 13; removing or hootingillegally                   Surrender, abandonment, and judicial eviction altecl your rights
     parked vehicles; false security-alarm charges unless due to our                      to property letl in Ihe dwelling (paiagraph :?i, but do not afted
     negligence, animal-related charges under paragraphs 6 and 27;                        our mitigation obligations (paragraph 32).

                                                         Signatures, Originals and Attachments
     ORIGINALS AND ATTACHMENTS. Tins I.easeContracthasbeeii
     execuledin multipleoriginals,each with originalsignatures—onefor                                 You are legally bound by this document.
     you and one or more for us. Our rules and policies, if any, will be                                      Please read it carefully.
     attached to the Lease Contractand givento you at signing. When an
     Inventoryand Condition formis completed,both you and we should                                    Before submitting a rental application
     retain a copy. The items checked below are attached to and become                            or signing a Lease Conlracl, you may take a copy
     a part of tlu's LeaseContract and are binding even if not initialed or                of these documents to review and/nr consult an attorney.
     signed:                                                                                      Additional provisions or changes may be made
     O Access Gate Addendum                                                               in the lease Contract if agreed lo in writing by all parlies.
     G Additional Special Provisions
                                                                                        You are entitled lo receive an original of this Lease Contract
     CI Allocation Addendum for: O electricity d water !~l gas                                     after it is Jully signed. Keep it in a safe place.
        • central system costs l"l trash/recycling O cable/satellite
       D storm water /drainage             -•ices/government tee
     fl Animal Addendum
     G Asbestos Addendum (if asbestos is present)
    • Bed Hug Addendum                                                                                                                       *     r*V.i„
                                                                                                                                                     'alt* .^t^ned
                                                                                                                                                              .,„.-..*
    n Early Termination Addendum
     n Enclosed Garage, Carport or Storage Unit Addendum
    uVmventnry & Condition norm
                                                                                                                                                   Df.le signed
    H Intrusion Alarm Addendum
    D Lead Hazard Inhumation and Disclosure Addendum
    • Lease Contract Guaranty (              guaranties, if more than one)
                                                                                                                                                   Date signed
    D Legal Description of Dwelling (optional, if rentaltermlongerthan
       one year)
    f~l Military SCKA Addendum
    D Mold Information and Prevention Addendum
    CI Move-Out Cleaning Instructions
                                                                                     Oi^wforOwner's Representative tsjs;iint